EXAMINER'S AMENDMENT 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vyacheslav Vasilyev, 58154 on December 20, 2021.

2.	The application has been amended as follows: 

	Claim 15.	(Canceled)

3.	Claims 1-14, 19 and 20 have been allowed and renumbered 1-16 respectively.

4.	The following is an examiner’s statement of reasons for allowance:               
The invention is in the field of methods and compositions for providing immune response to Gram-negative bacteria. The claims are drawn to a method of inducing an immune response to an infection caused by Gram-negative bacteria in a mammal or bird, comprising administering, prior to exposure of said mammal or bird to said Gram-negative bacteria, a substantially antigen-free composition comprising a saponin, a sterol, a B. bronchiseptica, which is a Gram-negative organism.  A working Example shows that composition containing a saponin, a sterol, a quaternary ammonium compound and a polyacrylic acid polymer protects animals against challenge with B. bronchiseptica.   The claims recite Gram-negative bacteria and are, therefore, commensurate with the examples.   The state of the art established the common structural feature of Gram-negative bacteria and its importance in generation of immune response.  In view of structural conservation among LPS of gram negative bacteria and activation of common TLR (TLR-4) the relevant art strongly implies (if not expressly discloses) predictability of immune response against Gram-negative bacteria and the quantity of experimentation needed to practice the invention under the full scope of the claims would not be extensive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645